DETAILED ACTION

Status of Claims


Claims 1-4, 6-9 & 21-31 are currently pending and have been examined in this application.  This FINAL communication is in response to the amendment submitted on 9/13/21. 
Claims 10-20 have been cancelled, and Claims 21-31 have been added.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments

Applicant's arguments regarding 101 have been fully considered but they are not persuasive. 

Issue #1

Applicant:  Step 2A Prong One: The Claims Do Not Recite An Abstract Idea And, As Such, Are Not Directed To Patent Ineligible Subject Matter. At Step 2A Prong One, the Office Action does Applicant respectfully disagrees. As provided in detail above, the claims relate to "a multi- partite graph model generated using a supervised machine learning training operation" and to using the "multi-partite graph model" to "determin[e] whether to authorize [a] request to access [a] first electronic resource." Applicant submits that this does not "recite" an abstract idea - particularly not a fundamental economic practice -- and, as such, the claims are not directed to patent-ineligible subject matter. Applicant submits that this conclusion is consistent with PTO patent-eligible subject matter guidance. For example, in Example 39 of the 2019 Revised Patent Subject Eligibility Guidance (hereinafter "2019 PEG"), the claim related to training a neural network for facial detection, which "has several different potential uses, ranging from tagging pictures in social networking to security access control." 2019 PEG, p. 8. The analyzed claim is reproduced below for reference: A computer-implemented method of training a neural network for facial detection comprising: collecting a set of digital facial images from a database; 
Page 13 of 19applying one or more transformations to each digital facial image including mirroring, rotating, smoothing, or contrast reduction to create a modified set of digital facial images; creating a first training set comprising the collected set of digital facial images, the modified set of digital facial images, and a set of digital non- facial images; training the neural network in a first stage using the first training set; creating a second training set for a second stage of training comprising the first training set and digital non-facial images that are incorrectly detected as facial images after 

Examiner:  The Step 2A prong 1 analysis focuses on the abstract idea which is void of additional elements.  The claim in this instance is still directed to a certain method of organizing human activity, a fundamental economic practice of detecting and mitigating fraudulent attempts to access an account resource.  With regard to Step 2A prong 2, what is the technical problem and where is the technical solution discussed in both the specification and the claims?  For instance, the use of “supervised” machine learning is merely linking the abstract idea to a machine learning environment.  Furthermore, there is no detail with regard to the type of technique or algorithm being used which complements the supervised learning.  Applicant should further look to the use of transaction tags (obtaining groundtruth labels) as discussed in 0058, 0061 & 0098.  While the argument related to Example 39 is unpersuasive with respect to the current claim, Applicant should further consider what technological elements (e.g. facial detection as a computer technology) can be incorporated into the claims in conjunction with the training elements discussed in Ex. 39 to make a more persuasive argument.  The rejection is maintained.



Applicant’s arguments, see p. 17, para 1, filed 9/13/21, with respect to Claims 1, 21 & 28 has been fully considered and are persuasive.  The rejection of 103 has been withdrawn. 

Examiner Suggestion(s)

The following suggestions to the claim limitations place the claims in better form by making the language more consistent:

Claims  7 & 26:
	“for [[a]]the given one of the plurality of previous requests”
	“the given one of the plurality of previous requests”.


No Prior Art rejection

Claims 1-4, 6-9 & 21-31 overcome 35 U.S.C. 102/103 for the following reasons:  

Based on prior art search results, the prior art of record neither anticipates nor renders obvious the claimed subject matter, as a whole or taken in combination, and does not teach:

Page 2 of 19using the multi-partite graph model to generate a particular embedding value corresponding to a particular requestor indicator of the particular remote computer system that sent the request



The closest prior art of record includes:

Hansen (US 20130117646) provides a system and method for delivering and activating a virtual gift card. 

Chari (US 20170140382) provides a method for identifying fraudulent transactions by predicting a probability that an edge exists between two account vertices in a transaction payment relationship graph of transaction data corresponding to a plurality of transactions. 

Bruss (US 20200226460) provides a method to provide neural embeddings of transaction data in order to learn a low-dimensional dense representation for each entity in a network graph of transactions.

		
Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 6-9 & 21-31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claims are either directed to a system or method, which is one of the statutory categories of invention.  (Step 1: YES).
The Examiner has identified method Claim 1 as the claim that represents the claimed invention for analysis and is similar to system Claims 21 & 28.  Claim 1 recites the limitations of (additional elements emphasized in bold and are considered to be parsed from the remaining abstract idea): 


sending, from a computer system to a first recipient account, a first message containing a first link to a first electronic resource of a plurality of electronic resources, wherein the first electronic resource is associated with a first sender account of the computer system; receiving, by the computer system from a particular remote computer system, a request to access the first electronic resource via the first link, wherein the request to access the first electronic resource is associated with the first recipient account; in response to the request to access the first electronic resource, accessing a multi-partite graph model generated using a supervised machine learning training operation that includes: accessing request information for a plurality of previous requests, wherein a given one of the plurality of previous requests is associated with a sender account, a recipient account, and a requestor indicator; and generating a plurality of embedding values based on the plurality of previous requests, wherein the plurality of embedding values include: a first set of embedding values for a first set of nodes that corresponds to respective sender accounts, a second set of embedding values for a second set of nodes that correspond to respective recipient accounts, and a third set of embedding values for a third set of nodes that correspond to a plurality of requestor indicators for a plurality of remote computer systems used to send the plurality of previous requests; and based on the multi-partite graph model, determining whether to authorize the request to access the first electronic resource, including by: Page 2 of 19using the multi-partite graph model to generate a particular embedding value corresponding to a particular requestor indicator of the particular remote computer system that sent the request; and determining whether to authorize the request to access the first electronic resource based on the particular embedding value.




which is a process that, under its broadest reasonable interpretation, covers performance of the limitation(s) as a Certain method of organizing human activity (fundamental economic practice) of detecting and mitigating fraudulent attempts to access an account resource.  

If a claim limitation, under its broadest reasonable interpretation (BRI), covers performance of the limitation as a certain method of a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  

Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims are abstract)
This judicial exception is not integrated into a practical application. Limitations that are not indicative of integration into a practical application include:  (1) Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (MPEP 2106.05.f), (2) Adding insignificant extra-solution activity to the judicial exception (MPEP 2106.05.g), (3) Generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05.h).  The computer system, remote computer systems and supervised machine learning training operationin Claim 1 (in addition to the non-transitory CRM of Claim 21 & processor, non-transitory CRM of Claim 28) are just using generic computer components.  The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claim 1 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using computer hardware amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use.  Generally linking the use of the judicial exception to a particular technological environment or field of use, with the use of generic computer components, cannot provide an inventive concept - rendering the claim patent ineligible. Thus claim 1 is not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
The dependent claims further define the abstract idea that is present in their respective independent claims and hence are abstract for at least the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, the aforementioned claims are not patent-eligible.
 
	

Conclusion

The prior art made of record, and not relied upon, considered pertinent to applicant' s disclosure or directed to the state of art is listed on the enclosed PTO-892.  A brief description of each follows:	


Wang (NPL) discusses a deep structure learning model named DeepFD to differentiate normal users and suspicious users for the purpose of fraud detection using bi-partite graphing.

Wu (US 10936658) provides a method for facilitating task-dependent analysis of various types of data graphs, based at least on generation of a random graph based on node embeddings corresponding to a data graph.

Alesiani (US 20200193323) provides a method for hyperparameter and algorithm selection for mixed integer linear programming problems using representation learning.

Bhaskar (US 20200293878) provides for efficient handling of categorical variables in machine learning models to maintain correlative information of the categorical variables while limiting or eliminating excessive computing resources required to analyze that correlative information within a machine learning model, and detects when a number of similar categorical variable values are indicative of fraud.

Abdelhamid (US 20180032587) provides for incremental frequent subgraph mining on dynamic graphs using embeddings.

Jastrebski (US 20100169137) provides systems and methods to analyze data using a graph to identify fraudulent activity.

Gupta (US 20180060927) provides a method for initiating a similar transaction to one previously initiated by a user is disclosed.

Banerjee (US 20180196694) provides processing transactions using graph-oriented data structures generated based on cross-channel multi-user transaction and/or interaction data.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULMAJEED AZIZ whose telephone number is (571)270-5046. The examiner can normally be reached M-F 7-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571-270-3602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDULMAJEED AZIZ/Examiner, Art Unit 3695